DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 5/2/2022 is acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.
For the record, Applicant made an argument that claim 17 was not previously addressed.  The Examiner would like to note that she understood the claim to mean that the defatted brain in the composition has a certain percentage of oil in the composition in the composition as a total of less than about 5 wt.% fat.  She thus did not simply not address it, but rather addressed it as she understood it.  Either way, in light most favorable to Applicant, this rejection is made non-final, while also further taking into consideration Applicant’s new claim amendments.
Overall, the Examiner sees a very strong point in the portion of the cited rejection from Chinese patent application 201780007098.5. (page 8).

    PNG
    media_image1.png
    79
    529
    media_image1.png
    Greyscale

In particular, the following portion of Applicant’s arguments is noted.

    PNG
    media_image2.png
    242
    644
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    298
    636
    media_image3.png
    Greyscale

First of all, it is noted that nowhere do Applicant’s test results appear to demonstrate improved results, which correlate to the claims as amended.  Applicant has presented eight figures total with data, and not a single one of them relates to defatted bran.  The specification at Fig. 6 only shows testing of bran with phytic acid removal versus bran where no phytic acid was removed.  Importantly, in Applicant’s own words: “the results show no difference between the brans”.  This is further evident from Fig. 6 itself, clearly raising into question why claim 1 was amended to recite “reduced phytic acid bran having less than about 5 wt. % phytic acid.”  

    PNG
    media_image4.png
    441
    526
    media_image4.png
    Greyscale


Applicant refers above to the text of specification, which is found at p. 8, l. 14-17.  For completeness of the record, this text is reproduced.

    PNG
    media_image5.png
    113
    670
    media_image5.png
    Greyscale

Of note, this is a general statement, which does not refer in any shape or form to the claims as amended reciting defatted bran, or bran with reduced phytic acid.
Applicant then goes on to discuss the paragraph succeeding the above paragraph found at p. 8, l. 19-25.

    PNG
    media_image6.png
    200
    672
    media_image6.png
    Greyscale

Again, this does not refer at all in any shape or form to the claims as amended reciting defatted bran, or bran with reduced phytic acid.  Applicant’s claims recite three components- bran, vitamin A, oil, which is oil in which the vitamin A is mixed, and is not in reference to the oil, which is removed from bran in defatted bran.  (If Applicant itself is apparently confused on the meaning of “defatted”, and it should be added—still is--, it is easy to see how the Examiner understood this word differently in the previous office action vis-à-vis dependent claim 17).  Either way, potential mechanistic pathways of what may not be involved, is completely irrelevant because the art is replete with compositions with mixtures of bran + vitamin A + oil, to include of defatted bran.  Further, the claims are directed to a composition, and mechanistic pathways of no antioxidant activity is not germane to the gist of the claims.
Applicant’s specification defines “defatted bran” as follows:

    PNG
    media_image7.png
    169
    670
    media_image7.png
    Greyscale

[…]

    PNG
    media_image8.png
    88
    683
    media_image8.png
    Greyscale

(p. 12, l. 12-17, 23-25).
As noted above, the figures nowhere show advantageous results with defatted bran, as none of them show its testing.  Moreover, if no antioxidant effect on stability is noted, whether the bran is defatted, or not, then either bran should be suitable vis-à-vis antioxidant activity.  It is not even clear what the referred to “particularly advantageous results” are in relation to.  To be clear, these paragraphs most certainly do not refer to stability.  At most, if the bran is defatted, it is logical and very obvious to expect that more of the oily mixture of oil + vitamin A is absorbed onto it as compared to bran from which the oil was not initially removed.  The price point could too be advantageous, as shown in the rejection below, etc.
Claims 1, 4-9, 16-19 and 21-26 are pending, and have been examined herewith.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 16-19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104397409A to Junjiang (“Junjiang”), as further evidenced by 21 CFR 101.62(a)(b), and further in view of Robinette et al., Defatted Rice Bran as a Protein Source in Catfish Feeds, Proc. Annu. Confr. Southeast. Assoc. Fish and Wildl. Agencies, 42:51-55, 1988 (“Robinette”), Freedman (US 2,359,413, of record), US 5,550,146 to Acosta et al. (“Acosta”, of record), US 20130071372 to Naidu et al. (“Naidu”), Schmidt et al., Bioresource Technology, 123 (2012) 36-41 (“Schmidt”), and Gupta et al., Reduction of phytic acid and enhancement of bioavailable micronutrients in food grains, J Food Sci Technol (February 2015) 52(2):676–684 (“Gupta”).
Junjiang discloses a large pig feed comprising:
“390-430 parts of corn, 120-200 parts of wheat, 95-105 parts of peeled soybean meal, 50-70 parts of bran, 40-100 parts of defatted rice bran, 40-60 parts of germ bud, corn alcohol residue and soluble matter 120 ~150 parts, 5-10 parts of soybean oil, 12-16 parts of stone powder, 4-6 parts of calcium hydrogen phosphate, 1 part of yeast cell wall polysaccharide, 1~1.2 parts of Bacillus licheniformis more than 20 billion units, and more than 20 billion units of Bacillus subtilis 0.5 to 0.7 parts of bacillus, 0.3 to 0.5 parts of more than 20 billion units of Lactobacillus acidophilus, 0.3 to 0.5 parts of Clostridium butyricum, 0.15 parts of yeast selenium, 3 to 4 parts of salt, and 0.5 to 1 part of choline chloride. Mix 5 parts, 1~2 parts of coated slow-release acidifier, 0.2 parts of phytase, 0.2 parts of glucanase, 0.3 parts of xylanase, 0.2 parts of cellulase, L-lysine hydrochloride 5-8 parts, DL-methionine 0.5-1 part, L-threonine 1-3 parts;
The premix is 5 to 5.2 parts of vitamin A; 30 to 32 parts of vitamin D; 14 to 15 parts of vitamin E; 0.5 to 0.7 parts of vitamin B12; 0.8 to 1.0 parts of vitamin B; 1.6 to 1.8 parts of riboflavin; 3.5 to 3.8 parts of calcium; 6 to 7 parts of nicotinic acid; 1 to 2 parts of biotin; 0.1 to 0.5 parts of folic acid; 110 to 115 parts of ferrous sulfate; 110 to 120 parts of copper sulfate; 20 to 23 parts of manganese sulfate; 80 to 90 parts; 6 to 7 parts of potassium iodide; 300 to 500 parts of toluene; 280 to 350 parts of zeolite powder.”
This discloses Applicant’s claimed ingredients of defatted rice bran in the claimed ratios to the mixture, oil in the claimed amounts (though not palm or sunflower oil specifically), vitamin A, vitamin E (an anti-oxidant), and the claimed ratio of vitamin A to oil.  
Applicant’s claim 1, as amended, recites “defatted bran having less than about 5 wt% fat”, and dependent claim 26 recites “wherein the bran has less than about 0.5% wt.% fat.
Junjiang uses the term “defatted rice bran”- the exact same term as used by Applicant.  Since it provides no further qualification of anything less than full defatting, to one of skill in the art this would designate fat-free, thus meeting Applicant’s claimed percentages of less than about 5% fat (claim 1), and less than about 0.5% fat of claim 26.  
To be sure, this position is further in line with the definition of this claim term in food law, where "fat free," "free of fat," "no fat," "zero fat," "without fat," is defined by Title 21 of Food and Drugs Law.  21 CFR 101.62(a)(b) provides in relevant part:
Sec. 101.62 Nutrient content claims for fat, fatty acid, and cholesterol content of foods.
(a) General requirements. A claim about the level of fat, fatty acid, and cholesterol in a food may only be made on the label or in the labeling of foods if:
[…]
 (b) Fat content claims. (1) The terms "fat free," "free of fat," "no fat," "zero fat," "without fat," "negligible source of fat," or "dietarily insignificant source of fat" or, in the case of milk products, "skim" may be used on the label or in labeling of foods, provided that:
(i) The food contains less than 0.5 gram (g) of fat per reference amount customarily consumed and per labeled serving or, in the case of a meal product or main dish product, less than 0.5 g of fat per labeled serving […].
Jungiang discloses that the process of making involves the mixing and granulation of all the ingredients together. (Claim 3).  To one of skill in the art this would indicate that the mixture of Vitamin A and oil is absorbed into and/or onto the bran.
Jungiang is provided as an automatic translation.  Consequently, some of the text is awkward sounding, i.e. the description that this is “no full-price feed”, and “anti-all-price feed”.  It is worthwhile to elaborate on this based on a general search of the art.
Robinette is essentially provided as a cumulative reference to illustrate an important point on cost.  Robinette, a reference with a priority date many years earlier than Applicant’s priority date, discloses that the defatted rice bran, which is a by-product of oil extraction, is noteably cheaper than traditional major sources of feed.  In the study of Robinette, it was compared in a fish feed as a replacement for standard rice bran.  Robinette reports that there was no significant difference in growth, survival and feed conversion between the different feeds, and that defatted rice bran appears to be an acceptable feedstuff for use in catfish feeds. (p. 51-52).  Of note, the feeds of Robinette comprise defatted rice bran, a vitamin mix including vitamin A and vitamin E, and fish and soybean meals, which are both sources of oil, which again discloses overlapping ingredients as in Applicant’s claim 1, except that the oil is different.  (Table 1).  
Jungiang does not additionally disclose the addition of an emulsifier, and the specifically claim oil- palm or sunflower.
Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate [p.3, col. 1, ln 1-25]. The ascorbic acid and other acids are best added after mix A and mix 3 are combined. In this way, the ascorbic acid is subjected to a minimum of oxidation [p.3, col. 2, ln 26-34].  Per Applicant’s claims, the composition is in the area of foodstuffs and supplementing the nutrition of animals.  (col. 1, ll. 16-28).
In regards to the limitations wherein the mixture is absorbed into and/or adsorbed onto the bran. Freedman teaches a vitamin mineral composition that contains all of the instantly claimed components, with a different vegetable oil, and thus it would have been expected to that the mixture of is absorbed into and/or adsorbed onto the bran. In regards to the limitation wherein the lipid does not originate from the bran, Freedman teaches that the wheat germ oil is not derived from the bran.
Freedman teaches the addition of a lipid in all of its Examples I-IV, i.e. wheat germ oil, but does not explicitly teach palm oil, or sunflower oil.  Freedman also does not explicitly teach retinyl palmitate (vitamin A), the mixture to bran is from about 1:200 to about 1:1 [claim 5], wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% [claim 6], wherein the composition further comprises an antioxidant and emulsifier [claims 7-8] and wherein the ratio of the amount of lipid-soluble  vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 [claim 9].
Acosta teaches generic powder base rich in fats, carbohydrates, vitamins and minerals and trace elements which can be readily admixed with specific amino acids to yield several different therapeutic products for use in the nutritional support of various inherited metabolic diseases [col. 1, ln 10-17].  Acosta specifically teaches that its oil mixture comprises palm oil, and that an oil soluble vitamin in its oil mixture is Vitamin A palmitate (aka retinyl palmitate).  (Table 1 below)
An example of the exact mass of each components used in the production of 1000 lbs of a final dry Premix Base according to a preferred embodiment is presented in Table 1 [col. 16, ln 51-55, table 1].

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

	As cumulative art, Naidu discloses a food or drink composition comprising tocotrienol from a natural source, a metalloprotein, and a non-protein metal chelator, wherein the natural source is wheat germ, rice bran (powder), or palm oil, and further comprising other vitamins, such as Vitamin A. (claims 1, 3, 4, 9, 11).
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare a food product or nutritional supplement comprising a mixture of defatted (rice) bran and a lipid-soluble vitamin, such as vitamin A, together with a vegetable oil, wherein the vegetable oil is palm oil, based on the combined disclosure of Junjiang, Robinette, Freedman, Acosta, and/or Naidu, with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the composition of Jungiang discloses all of Applicant’s claimed ingredients, as does that of Robinette, except that the oil is a different type of oil, and further disclose that defatted rice bran has a much better price point, and comparable properties to rice bran, making it a lower cost but comparable properties alternative to rice bran.  Similarly, Freedman comprises a vegetable oil with rice bran and vitamin A, and an alternative vitamin composition of Acosta employs other alternative vegetable oils, to include palm oil.  Further motivation to do so is found in Naidu, which discloses that indeed such food compositions have already been made wherein Applicant’s specifically claimed vegetable oils are combined with rice brain and a lipid soluble vitamin.  It would have been obvious to one of skill in the art to therefore substitute one oil for another one, when both are known for use in identical compositions.
It is obvious to those skilled in the art, that the exact mass of each component given above in Table 1 of Freedman, can be varied slightly depending on the specifications of the starting materials used in the production of this material. However, such variation in the composition of the Premix Base is restricted and limited within each class of compounds (i.e. minerals, Examples of the range of nutrients, vitamins, carnitine and taurine) values determined during manufacturing trials are indicated below in Table 2 [col. 17, ln 50-60].

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
[col. 18, table 2].

	
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to include an antioxidant and emulsifier in the compositions of Jungiang and Freedman because both teaches vitamin compositions that include antioxidants and Freedmand and Acosta teache vitamin compositions that include both antioxidant and emulsifiers. Motivation to include retinyl palmitate into the compositions of Junjiang and Freedman would have resulted from the fact that Freedman teaches vitamin compositions that contain a vitamin A concentrate and Acosta teaches vitamin compositions that include retinyl palmitate, palm oil, antioxidant and an emulsifier. Thus, since both compositions are formulated with vitamin A it would have been obvious to exchange one type of vitamin A for another since both compounds have vitamin A activity. 
In regards to the limitation wherein the mixture to bran is from about 1:200 to about 1:1 as recited in claim 5. Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. The skilled artisan would have been motivated to include the instantly claimed ratio because Freedman teaches a vitamin and mineral compositions that includes a ratio wherein the vitamin and lipid are present in a lower amount than bran (108.83 g to 115.5 g). Thus, Freedman provides motivation and instruction to arrive at the instantly claimed ratios of mixture to bran given that the composition follow similar ratio trends. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art teaches carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) See MPEP § 2144.05 (I).
In regards to the limitation wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% as recited in claim 6. Jungjiang explicitly teaches 5% vitamin A in its composition.  Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. The skilled artisan would have found motivation to include the instantly claimed amounts of lipid-soluble vitamin in the lipid because Freedman teaches a composition comprising 0.014%wt. Motivation to adjust the amount of vitamin A would have been within the purview of the skilled artisan since it is a vitamin A and the amounts to be used in pharmaceutical formulation are is well-known and considered to be safe for human or animal use. In addition, the claims use the term “about”, which is interpreted in the art as having ±1-5% degrees of freedom. Given the ordinary definition of the term about the amounts disclosed by Freedman render obvious the instantly claimed amounts of vitamin A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art teaches carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05(II).
In regards to the limitation wherein the ratio of the amount of lipid-soluble vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 as recited in claim 9. Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. Junjiand teaches a composition with the ingredients and their ratios as instantly claimed, except that the oil is an alternative type.  Freedman also teaches a vitamin composition that contains all of the components instantly claimed, again with a different oil.  Thus, it would have been expected that the stability properties and the amount of lipid-soluble vitamin as claimed in claim 9. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP § 2112.01 (II). 
Applicant’s claim 23 recites that the brain is powdered with a particle size from about 15 m to about 1000 m.  Freedman does not specifically disclose the particle size of its brain.
Schmidt disclose that rice bran particle size in food formulations is 0.18-0.39 mm, i.e. 180 m to 390 m, which discloses a range within Applicant’s claimed range.  The skilled artisan would further know such particle size to be in the form of powder.
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Jungjiang, Robinette and Freedman in view of Acosta and Schmidt, in order to use bran particle size of from about 15 m to about 1000 m.  Motivation to do so is found in view of Schmidt, which discloses that rice bran particle size in food formulations is 180 m to 390 m.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Jungjiang, in view of Robinette, Freedman, Acosta, Naidu and Schmidt, and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Finally, Applicant’s claims as amended, with reference to claims 1, 18, 24 and 25 recite bran with reduced phytic acid content of less than 5 wt % and as low as 0.25 wt %
Gupta discloses that more half of the world populations are affected by micronutrient malnutrition and one third of world’s population suffers from anemia and zinc deficiency, particularly in developing countries.  Per Gupta: “Phytic acid is the major storage form of phosphorous in cereals, legumes, oil seeds and nuts. Phytic acid is known as a food inhibitor which chelates micronutrient and prevents it to be bioavailable for monogastric animals, including humans, because they lack enzyme phytase in their digestive tract. Several methods have been developed to reduce the phytic acid content in food and improve the nutritional value of cereal which becomes poor due to such antinutrient.” (Abstract).  Gupta reports the phytic acid content in various brans and other foods.  (Table 1).  Of note, on the low to mid range, various brans naturally fall within Applicant’s claimed range of less than 5 wt %.  (Table 1).  It also elaborates on various dephytinization methods.  
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Jungjiang, in view of Robinette, Freedman, Acosta, Naidu, Schmidt and Gupta, and arrived at the claimed invention with reasonable expectation of success.  The skilled artisan would have been motivated to do so because Gupta explicitly teaches that it is advantageous to lower the amount of phytic acid in various foods, to include bran, in order to improve micronutrient content of foods, which phytic acid otherwise chelates and renders unavailable.  The skilled artisan would have been further motivated to optimize the amount in view of the teachings of Gupta, which specifically discloses the phytic acid content of various brans and food, many of which fall within the specific range of Applicant’s independent claim, and where necessary, as in the case of severe micronutrients malnutrition, to lower it to as low as 0.25% or less, since Gupta specifically teaches foods with lower content and various dephytinization methods.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627